                         UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 UN4 PRODUCTIONS, INC.,                                Civil Action No. C17-785RSL

                         Plaintiff,                    ORDER TO SHOW CAUSE

         v.

 THERESA KIRWAN, et al.;

                         Defendants.


       This matter comes before the Court on the Plaintiff’s motion for an order to show cause against

Defendant Mortedha Al-Sultan. Considering all pleadings and filings of record, the Court concludes that

an order is warranted, and Defendant is required show cause why he has ignored the Court’s repeated

Orders in this case and, further, why he should not, pursuant to Rule 37 or other Court authority, be

found in default as a sanction for his continued intransigence. Defendant Mortedha Al-Sultan’s

response to this Order to Show Cause shall be filed on or before March 29, 2019.



       The Court strikes the current trial schedule pending resolution of this motion.


       Dated this 4th day of March, 2019.


                                               A
                                               Robert S. Lasnik
                                               United States District Judge




ORDER TO SHOW CAUSE - 1
